Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments and Remarks filed under 37 CFR § 1.312 on 01/21/21 are acknowledged. The amendments have been entered.
Claims 1-24 and 49-74 were previously cancelled.
Claims 25, 37, and 38 were amended; and new claims 75-78 were added on 01/21/21.
Claims 25-48 and 75-78 are pending.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendments of claims 25, 37 and 38 do not change the scope of the claimed invention. New claims 75-78 recite that the combination further comprises prednisone, which is supported in [0096] and [0098] of the published Application. The amendments do not impact the previous determination of patentability. Claims 25-48 and 75-78 are allowed for the reasons articulated in the Notices of Allowance (NOA) mailed on 09/24/20 and 11/05/20, which are incorporated herein by reference. 
An updated prior art search did not disclose a reference that teaches the limitations of a combination of a pharmaceutical formulation comprising a pharmaceutically acceptable carrier and a solid dispersion comprising ARN-509, a poly(meth)acrylate copolymer and hydroxypropyl methylcellulose acetate 
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 25-48 and 75-78 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aradhana Sasan whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/Aradhana Sasan/
Primary Examiner, Art Unit 1615